Citation Nr: 0508252	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as a surviving spouse of the 
veteran for purposes of VA death pension benefits.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel









INTRODUCTION

The veteran served on active military duty from October 1951 
to July 1953.  He died in August 1975 at the age of 44 years 
as a result of cardiorespiratory arrest which was due to 
sepsis which, in turn, was the resulted of chronic ethanol 
abuse with debilitation.  The appellant was married to the 
veteran at the time of his death.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  Specifically, in that determination, 
the RO denied the appellant's claim for VA death pension 
benefits.  

Further review of the claims folder indicates that the RO has 
previously denied the appellant's claim for VA death pension 
benefits on the basis that she could not be recognized as the 
surviving spouse of the veteran because they had not lived 
together continuously during their marriage and that she had 
had a child with a man other than the veteran.  

In a statement of the case issued in October 2003 in the 
current appeal, the RO explained that the basis for previous 
denials of the appellant's claim were erroneous because the 
pertinent law had changed such that the birth of a child to a 
claimant from a relationship with someone other than the 
veteran was no longer a prohibition to VA death pension 
benefits unless the birth of the child was the cause of the 
separation.  Importantly, as the relevant law has changed, 
the Board will consider the appellant's current claim for VA 
death pension benefits on a de novo basis.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The appellant and the veteran were married to each other 
in the state of Tennessee in July 1964 and were never legally 
divorced.  

3.  The appellant and the veteran separated sometime between 
1966 and 1970 and remained so at the time of the veteran's 
death in August 1975.  

4.  The separation was not the result of misconduct by the 
veteran or procured by him and was neither temporary nor 
ordinary.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA death pension 
benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 U.S.C.A. 
§§ 3.50, 3.52, 3.53 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In an August 2003 letter in the present case, the RO 
discussed the type of evidence necessary to support the 
appellant's death pension benefits claim.  In addition, the 
RO notified the appellant that VA would make reasonable 
efforts to help her obtain such necessary evidence but that 
she must provide enough information so that VA could request 
the relevant records.  Further, the RO advised the appellant 
of her opportunity to submit "any additional information or 
evidence."  Thus, she may be considered advised to submit 
all pertinent evidence in her possession.  

Furthermore, the October 2003 statement of the case as well 
as the supplemental statements of the case issued in January 
2004 and March 2004 notified the appellant of the relevant 
criteria and evidence necessary to substantiate her death 
pension benefits claim.  These documents also included a 
discussion of the evidence of record, adjudicative actions 
taken, and the reasons and bases for the denial of this 
issue.  

Moreover, during the current appeal, the appellant has not 
cited available relevant evidence.  In fact, in the most 
recent document obtained from her, which was received at the 
RO in March 2004, she specifically stated that she had no 
additional evidence to submit.  Further, she requested that 
the RO take immediate action to certify her appeal and to 
forward her case to the Board.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the appellant's death 
pension benefits claim.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The appellant and the veteran were married to each other in 
the state of Tennessee in July 1964.  Further documentation 
indicates that the appellant and the veteran had three 
children born to them.  The children were born in September 
1963, March 1965, and December 1966.  

In March 1973, the veteran filed a VA Form 21-526, Veteran's 
Application For Compensation Or Pension (Form 21-526).  
(Subsequently, by an April 1973 rating action, the RO denied 
the issue of entitlement to nonservice-connected pension 
benefits.)  In the Form 21-526, the veteran reported that he 
and his wife did not live together because they were "unable 
to get along" and that he contributed $150 on a monthly 
basis towards his wife's support.  

In August 1975, the veteran filed a VA Form 21-527, 
Income-Net Worth And Employment Statement (Form 21-527).  In 
this document, he described his marital status as separated 
or estranged.  He also noted that he was not contributing any 
money to support his wife and that he had no children.  

According to the Certificate of Death, the veteran died in 
August 1975 (one day after he submitted the Form 21-527) at 
the age of 44 years.  The immediate cause of death was 
defined as cardiorespiratory arrest.  Sepsis, which was due 
to or a consequence of, chronic ethanol abuse with 
debilitation, were listed as conditions which had given rise 
to the immediate cause of death.  The veteran's marital 
status was described as "Married (Sep)."  

In October 1975, the RO received from the appellant a VA 
Form 21-534, Application For Dependency And Indemnity 
Compensation Or Death Pension By Widow Or Child 
(Form 21-534).  In this document, the appellant noted that 
she and the veteran had not lived together continuously from 
the date of their marriage to the date of his death.  
Specifically, she indicated that they had been separated 
since approximately 1970.  She explained that the cause of 
the separation was the veteran's inability "to . . . support 
his family."  

Also received at the RO in October 1975 was a VA Form 21-530, 
Application For Burial Benefits (Form 21-530).  In this 
document, the appellant noted that she and the veteran had 
been separated for 9 years.  In a second Form 21-530 which 
was received at the RO in November 1975, the appellant stated 
that she and the veteran had been separated but did not 
provide the length of time of the separation.  

In a statement received at the RO in November 1975, the 
appellant explained that she had left the veteran to live 
with her mother because he was drinking a lot and only 
working occasionally.  She stated that she "got on . . . 
welfare" because the veteran was not helping them (her and 
their children).  Undated lay statements received at that 
time from two persons who knew the appellant and the veteran 
noted that the veteran drank "a lot," that "he fight 
here," and that he "wasn't helping her with her children 
and the bills."  

In a statement received at the RO in December 1975, the 
appellant noted that she and the veteran separated in June 
1968.  She also explained that, although he "stay[ed] with . 
. . [them for] awhile," her mother "had to foot him out 
because he would fight . . . [her]."  

In a statement received at the RO in February 1977, the 
appellant indicated that, even when she and the veteran were 
not living together, she stayed with him in the hospital when 
he had been hospitalized.  She stated that, "[w]hen he 
needed . . . [her, she] was always there."  Also, she noted 
that, although the veteran "didn't help . . . [her]" with 
the children, he did come to see them.  

Subsequently, in a VA Form 21-534 which was received at the 
RO in March 1990, the appellant indicated that she and the 
veteran had lived together continuously from the date of 
their marriage until his death.  The appellant's signature 
appears on this document.  

In October 2002, the appellant filed her current claim for VA 
death pension benefits.  In the Form 21-534 which she filed 
at that time, she noted that she and the veteran had lived 
together continuously from the date of their marriage until 
his death.  In addition, she reported that she had not 
remarried since the veteran's death.  The appellant's 
signature appears on this document.  

In the notice of disagreement which was received at the RO in 
April 2003, the appellant asserted that, although she and the 
veteran had been separated, the separation did not last long, 
and they were together when he died.  In particular, she 
stated that she stayed with the veteran "day and night" 
when he was in the hospital.  

In a statement received at the RO in August 2003, the 
appellant explained that she left the veteran because he had 
placed her in danger of her life.  In particular, she noted 
that she would sometimes wake up during the night with a belt 
wrapped around her neck or with a knife at her throat and 
that these episodes would generally occur when the veteran 
drank more alcohol.  

In separate lay statements received at the RO in December 
2003, two of the veteran's and appellant's children noted 
that their parents "w[ere] . . . together . . . [at] the 
time of . . . [their father's] death."  In one document, one 
of the children stated that "the only time that they 
separated was for about 2 month[s]."  

Thereafter, in the substantive appeal which was received at 
the RO in December 2003, the appellant stated that she and 
the veteran "were only separated for about three months 
while he was having flashbacks from WWII."  In particular, 
she explained that she had awakened one night with a belt 
wrapped around her neck and that the veteran was trying to 
choke her.  Also, in statements received at the RO in 
February 2004, the appellant asserted that she and the 
veteran had been separated on only one occasion (in June or 
July 1970).  

In lay statements also received at the RO in February 2004, 
persons who knew the appellant and the veteran stated that 
the appellant and the veteran lived together when he was not 
drinking or having flashbacks of his war experiences.  The 
witnesses also stated that the veteran did not contribute 
money to the appellant and that "getting money, you had to 
fight that man."  

Analysis

Governing law provides that VA dependency and indemnity 
compensation as well as death pension benefits may be paid to 
the "surviving spouse" of a veteran if certain requirements 
are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).  
A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation that was due to the 
misconduct of, or procured by the veteran, without the fault 
of the spouse, and who since the veteran's death has not 
remarried or has not held himself or herself out openly to 
the public to be the spouse of such other person, except as 
provided by 38 C.F.R. § 3.55.  See, 38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50 (2004).  See also, 38 C.F.R. § 3.55 (2004) 
(which sets forth the circumstances in which the remarriage 
of a surviving spouse shall not bar the furnishing of 
benefits to such surviving spouse).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations that ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2004).  

In addition, the statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason that did not show intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2004).  

After a review of the evidence, the Board concludes that the 
appellant's claim for recognition as the veteran's surviving 
spouse for the purpose of VA death pension benefits must be 
denied.  In this regard, the Board acknowledges the 
appellant's recent assertions, which are supported by various 
lay statements recently received, that she and the veteran 
were separated on only one occasion (in June or July 1970) 
due to his excessive alcohol drinking and flashbacks of his 
service.  In addition, in statements received at the RO in 
August 2003 and December 2003, the appellant explained that 
she had left the veteran because he had placed her in danger 
of her life.  Specifically, she had asserted that on several 
occasions she had awakened during the night with a belt 
wrapped around her neck or with a knife at her throat.  The 
Board notes that chronic ethanol abuse with debilitation was 
listed on the veteran's death certificate as a condition that 
had given rise to the immediate cause of his demise 
(cardiorespiratory arrest).  

Significantly, however, the totality of the record is replete 
with evidence that the appellant and the veteran had been 
separated for years prior to his death and that the cause for 
the separation did not involve her being fearful for her 
life.  For instance, the veteran himself noted on several 
occasions prior to his death that he and the appellant were 
separated.  Specifically, in the Form 21-526 filed in March 
1973, he reported that he and his wife did not live together 
because they were "unable to get along."  Also, in the 
Form 21-527 filed in August 1975, he described his marital 
status as separated or estranged.  

Furthermore, on numerous occasions, the appellant herself had 
noted that she and the veteran had been separated for years.  
For example, the Certificate of Death, which reflected the 
veteran's death in August 1975, described the veteran's 
marital status as "Married (Sep)."  Additionally, in the 
VA Form 21-534 filed in October 1975, the appellant noted 
that she and the veteran had not lived together continuously 
from the date of their marriage to the date of his death.  In 
this document, she specifically indicated that they had been 
separated since approximately 1970 and that the cause of the 
separation was the veteran's inability "to . . . support his 
family."  

Also in the VA Form 21-530 which was received at the RO in 
October 1975, the appellant noted that she and the veteran 
had been separated for 9 years.  In a statement received at 
the RO in November 1975, the appellant explained that she had 
left the veteran to live with her mother because he was 
drinking a lot and only working occasionally.  She stated 
that she "got on . . . welfare" because the veteran was not 
helping them (her and their children).  She made no 
assertions that the veteran had placed her in danger of her 
life.  

Moreover, in a statement received at the RO in December 1975, 
the appellant noted that she and the veteran had separated in 
June 1968.  She referenced fights that she had had with the 
veteran but, again, did not specifically state that he had 
physically harmed her or had placed her in fear of physical 
harm.  

The totality of this evidence does not support a finding of 
continuous cohabitation between the appellant and the veteran 
from the date of their marriage in July 1964 until the 
veteran's death in August 1975.  In fact, the evidence of 
record indicates that the appellant and the veteran had 
separated sometime between 1966 and 1970 and remained so 
until his demise.  Their separation was clearly not temporary 
or ordinary, even though the veteran visited their children, 
and the appellant in turn stayed with him during his 
hospitalizations.  See, 38 C.F.R. §§ 3.53(a) & (b) (2004).  

Further, the cause of the separation has not been shown to 
have been initiated by the veteran or to have involved 
misconduct on his part.  Specifically, the evidence of record 
clearly indicates that the appellant left the veteran.  
Further, the evidence of record does not support the 
appellant's recent assertions that the veteran had placed her 
in physical danger.  The appellant herself initially 
contended that the cause of the separation was the veteran's 
unwillingness to work to support his family.  Although the 
appellant initially mentioned the veteran's alcoholism, she 
did so only in reference to the fact that he was not willing 
to work.  In addition, the multiple lay statements submitted 
by the appellant in support of her claim simply attest to the 
fact that the appellant and the veteran had disagreements 
over financial matters.  See, 38 C.F.R. § 3.50 (2004).  

Consequently, the Board must conclude that the preponderance 
of the evidence is against recognition of the appellant as 
the veteran's surviving spouse for VA death pension benefits.  
Her claim must, therefore, be denied.  See, 38 U.S.C.A. 
§§ 101(3), 1304, 1310, 1311, 1541 (West 2002); 38 C.F.R. 
§§ 3.50, 3.55 (2004).  


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death pension benefits is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


